Citation Nr: 1134659	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness.

2.  Entitlement to service connection for shrinking testicles, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1992, including in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2009 the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In its March 2009 remand the Board reopened the Veteran's claims of entitlement to service connection for the conditions noted above and remanded them for further development by the RO/AMC.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in a March 2010 rating decision the RO denied entitlement to service connection for diabetes mellitus.  The Veteran submitted a Notice of Disagreement (NOD) with that decision in June 2010.  The RO issued a Statement of the Case (SOC) in May 2011, but a Substantive Appeal (VA Form 9) does not appear to have been submitted.  Absent a Notice of Disagreement, a Statement of the Case, and a Substantive Appeal, the Board does not have jurisdiction of those determinations.  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993). 


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia. 

2.  The Veteran does not have a disorder characterized by shrinking testicles. 

3.  The Veteran does not have a skin disorder characterized by rashes, abnormal growths or cysts that was acquired in active service, is related to active service, was aggravated by active service or is part of a chronic disability resulting from an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

2.  The criteria for service connection for shrinking testicles have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

3.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated May 2005, March 2006, October 2007, June 2008, September 2008 and January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for fibromyalgia, shrinking testicles and a skin disorder.  He has asserted that he has these condition as due to an undiagnosed illness.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Service connection may also be granted for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connect," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For the purposes of 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medical unexplained multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.  

The RO first denied entitlement to service connection for shrinking testicles and a skin disorder in a September 1997 rating decision.  The RO denied entitlement to service connection for joint pain in multiple joints in a December 1997 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) on both of those decisions in December 1997.  A June 1998 rating decision and accompanying Statement of the Case (SOC) continued those denials, and the Veteran did not file a substantive appeal.  Accordingly, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
  
In January 2004 the Veteran again claimed entitlement to service connection for shrinking testicles and a skin disorder.  In addition, he claimed entitlement to service connection for fibromyalgia.  In a May 2005 rating decision the RO declined to reopen those claims, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in June 2005.  The RO issued a Statement of the Case (SOC) in July 2006 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  The Veteran's claims first came before the Board in March 2009.  The Board found that new and material evidence had been submitted on each of the three claims, reopened them, and then remanded them for further development.   The requested development has now been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claims are once again before the Board.

As a preliminary matter, the Board notes that the Veteran has already been granted entitlement to service connection for chronic fatigue syndrome, non-gonococcal urethritis and tinea cruris, among several other conditions.  

The relevant evidence of record in this case consists of service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

The Veteran's service treatment records are entirely negative for any findings or treatment associated with the Veteran's claimed conditions.  Those records do show that the Veteran was treated for a rash which was diagnosed as tinea cruris in August 1990.  In addition, the Veteran's discharge examination report indicates that he reported a history of acne, which had since resolved.  

Post-service treatment records from September 1993 indicate treatment for a perirectal abscess though to be related to sitting during the performance of the Veteran's job as a taxi driver.  

The Veteran was afforded a VA examination in support of his claim in February 1996.  During that examination the Veteran reported that he had testicular shrinking over the past year.  He described occasional sharp left inguinal pain that radiates into the left testicle.  The Veteran indicated that he was able to get erections and have intercourse.  The examiner noted that the testes were 3.5 centimeters bilaterally in long axis diameter, with normal contour and texture.  The left testicle was tender to palpation, but the examiner did not identify any masses.  The examiner diagnosed a testicular abnormality, with insufficient evidence to warrant a diagnosis of acute of chronic medical condition.  

In September 1996 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported that he was exposed to oil fire smoke during service, as well as depleted uranium.  When asked about his dermatological status the Veteran reported that he had been getting rashes intermittently on his chest that look like blisters.  He also reported the same rash on his back and stated that he has had rashes in his axillae, groin and on his feet that have been diagnosed as a fungus.  The Veteran also stated that his testicles had shrunk.  On physical examination, the examiner noted evidence of cystic acne on the Veteran's chest, back, upper arms and legs.  Examination of the axillae revealed no abnormal skin rash.  The examiner stated that the rash on the Veteran's feet was consistent with tinea pedis over the plantar aspect.  Examination of the groin revealed no detectable rash and the examiner found that the Veteran's testicles were within normal limits in size with dimensions of 3.5 centimeters by 4 centimeters bilaterally.  The examiner diagnosed the Veteran with cystical acne of the truncal area and proximal extremities, as well as tinea pedis.  Testicular shrinkage was noted by history, but the examiner stated that there was insufficient evidence to make a diagnosis of an acute or chronic disorder.  

VA treatment records from April 1997, May 1997 and November 1997 show that the Veteran complained of testicular shrinking, foot fungus, a groin rash and scaly skin on his chest.  

In October 1997 the Veteran was afforded another VA examination.  During that examination the Veteran reported that he developed a rash on the skin of the dorsum of his shoulders.  He also reported a rash in his groin.  He stated that these rashes come and go.  The Veteran also reported pain in his elbows and ankles and a tingling sensation in his thighs.  On physical examination the examiner noted a few acneiform lesions over the dorsum of the shoulder joints.  A 2 centimeter patch of skin in the left axilla was consistent with a fungus, as was a patch over the Veteran's left antecubital fossa.  Range of motion testing and sensory testing were normal.  The examiner noted that there was insufficient evidence to make a diagnosis of an acute or chronic disorder with regard to the Veteran's joints and thighs.  The examiner did diagnose acneiform lesions, minimally present but located on the dorsum of the shoulders, as well as tinea corporis, with evidence of involvement near the axilla and antecubital fossa.  

Private mental health treatment records from May 2004 contain a subjective report of a cyst on the Veteran's tailbone.  Rashes on the arms and chest, with a growth under the right arm, were also reported.  

In a July 2005 written statement the Veteran stated that his skin tags should be considered disfigurement.  With regard to his testicles, the Veteran reiterated his statements regard his claimed testicular shrinkage.  He also reported pain in his left testicle and difficulty with urination and ejaculation.  In his July 2006 Substantive Appeal (VA Form 9) the Veteran stated that his joint pain began in service and that his testicular atrophy was manifested by urinary difficulties in service.  

In January 2009 the Veteran testified at a hearing before a Veterans Law Judge.  The Veteran reported on his various exposures in service, including smoke exposure and poor sanitation.  He stated that he first began developing skin problems while in service and that they have continued to the present.  He reported that he was not allowed to seek medical attention for those symptoms because they were only minor.  He indicated that he has to spray his feet with an antifungal approximately every other day.  He also described a rash involving both armpits and his groin area.  In addition, he reported that he had a cyst removed from his tailbone, and that even though it has not recurred he still experiences pain in that area.  With regard to fibromyalgia, the Veteran stated that he had been diagnosed with that condition.  Finally, the Veteran indicated his belief that his testicles have gotten smaller over the years.  In an accompanying statement, the Veteran's representative indicated that there were no medical records indicating a diagnosis of fibromyalgia.  The Veteran's representative argued that the Veteran's claimed symptoms associated with pain and his claimed testicular shrinkage should be evaluated as a Gulf War illness under 38 U.S.C.A. § 1117.

VA treatment records from October 2009 indicate that the Veteran reported that he was developing worsening actinic keratosis on his face that would not heal.  He also reported that he has numerous skin tags, which the treating provider noted were more of a cosmetic problem.  Records from November 2009 indicate that the Veteran reported a wart on his forehead and scaly spots on his nose.  Physical examination revealed one flesh-colored, filliform papule on the mid-forehead, multiple flesh-colored pedunculated papules in the bilateral axilla, two regularly pigmented and bordered macules on the abdomen and one scaly papule on the left tip of the nose.  The provider assessed the Veteran with a filliform wart, actinic keratosis, acrochordon and benign nevi.  Treatment was provided.  

In December 2010 the Veteran was afforded a comprehensive VA examination for all three of his claimed conditions.  With regard to his claimed fibromyalgia the Veteran reported that he has had pain in multiple joints since approximately 1990.  He stated that the pain is in his right knee, bilateral hips, bilateral shoulders and bilateral hands.  He indicated that the pain is migratory in this multiple joints and is frequently associated with symptoms of stiffness and puffiness in the hands, but no definite swelling.  There was no stiffness or swelling of any other joints reported.  The Veteran stated that he has not had any specific joint injuries or surgical procedures.  The examiner noted that the Veteran did not indicate having any joint pain on his exit examination, and checked off the "no" box for swollen or painful joints.  The examiner noted that the Veteran reported joint pain at VA examination in November 2005 and mentioned generalized pain at VA examination in June 2009, but that he has not made any mention of joint pain symptoms during primary care visits.  The examiner also noted that the Veteran has never been diagnosed with fibromyalgia and has never taken any medications specifically for that condition.  A fibromyalgia tender point examination was conducted and the examiner found that the Veteran had no tenderness to palpation over fibromyalgia tender points except at the bilateral insertion of the suboccipital muscles.  The examiner diagnosed the Veteran with chronic fatigue syndrome with symptoms of migratory joint pains and chronic fatigue and noted that the Veteran does not meet the clinical criteria for fibromyalgia due to having less eleven out of eighteen tender points.  The examiner opined that the Veteran's reported symptoms of joint pain do objectively exist, but that it is less likely than not that those are due to a specific disease entity.  Instead, the examiner found that the joint pain was at least as likely as not due to an unexplained chronic multisymptom illness.  In this regard, the examiner stated that the Veteran's joint pains and fatigue symptoms represent an objective indication of chronic disability resulting from chronic fatigue syndrome, and not fibromyalgia.  

With regard to his claimed skin disorder the examiner noted that the Veteran has been granted entitlement to service connection for tinea cruris.  The Veteran reported that he continues to have intermittent symptoms of tinea, with an itchy rash on the feet, axilla and inguinal areas.  He reported that he treats this with Nystatin ointment or powder with benefit.  However, he stated that whenever he stops treating the rashes they return within two weeks.  He stated that he has had minimal rash on his feet and none in the inguinal area over the past year, and that the rash is not primarily in the axilla.  He reported that he developed acne prior to military service at the age of 15, which primarily affected his back and chest, that he was never treated for this condition during service and that this condition has been resolved for at least ten years.  He reported that he has residual scars from the acne over his upper back and chest.  The Veteran also reported that he had a pilonidal cyst in approximately 1992, after his military discharge, and that this was treated surgically.  He reported that he has had no residuals symptoms related to this condition.  The Veteran indicated that he has had prior cysts in his groin and scrotal area, which has subsequently resolved without residuals.  He also reported a growth on his scalp since his time in service, as well as actinic keratosis on his nose and a wart on his forehead, both of which were treated in November 2009 and have not recurred.  Recurrent skin tags in the axillae and groin area were also noted.  On physical examination the examiner noted a 0.5 centimeter raised tan papule on the right forehead diagnosed as seborrhic keratosis, a 0.5 centimeter raised flesh-colored growth over the left scalp vertex diagnosed as a benign nevus and no acne papules or cysts.  A total of four tiny acne pustules were noted, approximately 1 millimeter each, on the upper back bilaterally.  No palpable cysts anywhere over the body were indicated.  Residual areas of minimally visible acne scars were noted above the bilateral scapulae.  A 2 centimeter by 4 centimeter erythematous rash in the bilaterally axillae was also noted.  Sixteen skin tags in the right axilla were found, as were 5 in the left axilla and 3 in the groin.  No inguinal rash was indicated.  No rash on the nose was indicated.  Minimal scaling from tinea was noted between the toes on the left foot.  Photographs of the scalp, upper back, nose and axilla were included with the report.  A surgical scar from pilonidal cyst removal measuring 7 centimeters by 3 millimeters was noted over the lower sacral area in the upper cleft of the buttocks.  The examiner diagnosed the Veteran with tinea of the bilateral axillae and left foot.  The examiner stated that the Veteran did not have any warts except for the status-post wart on his forehead, which was resolved without residuals.  Moreover, the examiner found that the Veteran's actinic keratosis had also resolved with no residuals.  Multiple acrochordon were noted, but there were no skin cysts indicated.  Seborrhic keratosis on the forehead was diagnosed, as was a benign nevus on the scalp.  The examiner also noted that the Veteran had pre-existing acne vulgaris, which had not been aggravated during service.  The examiner opined that, except for the tinea for which he has already been granted entitlement to service connection, the Veteran's skin conditions are less likely than not etiologically related to the Veteran's period of active service, including alleged exposure to smoke, fumes, sarin oil, nerve agents and radiation.  He stated that this is based on the fact that the diagnosed skin conditions are not considered to be due to exposure to toxic Gulf War materials.  He also stated that, other than the tinea and acne, the Veteran's skin conditions were not present during active service.  Finally, the examiner stated that none of the Veteran's skin symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness.  

With regard to his claimed shrinking testicles the Veteran reported that he noticed shrinking of the size of his testicles approximately 16 to 17 years ago, which he felt occurred literally overnight.  He indicated that his testicles are now approximately half the size that they were when he was younger.  He noted that no one has been able to find any specific abnormality despite multiple tests.  He stated that he has had occasional pain in his left testicle on and off for the past 20 years.  On physical examination the examiner noted that the Veteran's testicles were descended bilaterally, of normal size and consistency and without atrophy.  On measurement they were approximately 4 centimeters by 3 centimeters, bilaterally.  The examiner stated that there was no clinical evidence of shrinking testicles and that testosterone levels were normal.  

The claims file also includes records from the Social Security Administration.  These have been thoroughly reviewed, but do not contain any evidence relevant to the claims currently on appeal.  

After a review of all of the evidence presented, the Board has determined that entitlement to service connection is not warranted for any of the claimed conditions.  

With regard to the Veteran's claim of entitlement to service connection for fibromyalgia, the Board finds that the Veteran does not have any such disorder.  In so finding, the Board notes that the record does not demonstrate that the Veteran has ever been diagnosed with fibromyalgia.  The Board also notes that in his report the examiner from the December 2010 VA examination noted that the Veteran did not meet the necessary criteria for a diagnosis of fibromyalgia.  In that report the examiner noted that the Veteran's joint pain was related to the Veteran's chronic fatigue syndrome, for which the Veteran has already been granted entitlement to service connection.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  Moreover, this report references a thorough review, physical examination and a well-reasoned medical opinion.  In contrast, the evidence supporting the Veteran's claim that he has fibromyalgia consists solely on his own unsupported statements, and includes no reference to any clinical evidence to support such an assertion.  

Similarly, with regard to the Veteran's claim of entitlement to service connection for shrinking testicles, the Board finds that the Veteran does not have any such disorder.  Treatment records dating back to February 1996 indicate that the Veteran has asserted that his testicles have decreased in size, but on repeated examination, most recently in December 2010, examiners have determined that there was insufficient evidence to warrant a diagnosis of an acute or chronic medical condition.  Specifically, the VA examiner from the December 2010 VA examination stated that there was no clinical evidence of shrinking testicles and that testosterone levels were normal.  That report addressed all of the evidence of record and went into specific detail regarding the Veteran's history and current claimed symptomatology.  Moreover, the report referenced a thorough review, physical examination and a well-reasoned medical opinion.  In contrast, the only evidence supporting the Veteran's assertions that his testicles have shrunk in size are his own unsupported statements.  Without evidence of a testicular abnormality entitlement to service connection may not be granted for such a condition, including on the basis of a chronic disability resulting from undiagnosed illness.

Finally, with regard to the Veteran's claim of entitlement to service connection for a skin disorder, the Board finds that the Veteran does not have a skin disorder that is related to service or to a chronic disability resulting from an undiagnosed illness.  In so finding, the Board places the greatest probative value on the December 2010 VA examination report.  This report diagnosed the Veteran with several skin abnormalities, including tinea of the bilateral axillae, tinea of the left foot, multiple acrochordon, seborrhic keratosis, benign nevus and acne vulgaris.  The examiner determined that other than the Veteran's tinea, for which entitlement to service connection had already been granted, none of the Veteran's skin conditions were etiologically related to the Veteran's time in service or represented an objective indication of a chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness.  The report addressed all of the evidence of record and went into specific detail regarding the Veteran's history and current claimed symptomatology.  Moreover, it referenced a thorough review, physical examination and a well-reasoned medical opinion.  The evidence supporting the Veteran's claim that he has skin disorder related to service consists solely of his unsupported statements, and includes no reference to any clinical evidence to support such an assertion.   

The Veteran has expressed his belief that he has the above disorders and that they are related to service, and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion a matter clearly requiring medical expertise, including the diagnosis and etiology of a given condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed conditions and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the December 2010 VA examination reports, which indicate that the Veteran does not have fibromyalgia and does not have a disorder characterized by shrinking testicles.  Moreover, the evidence does not show that the Veteran has a skin disorder due to service other than that for which entitlement has already been granted.  

In conclusion, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for fibromyalgia, shrinking testicles and a skin disorder.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims on those issues must be denied.


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a disorder characterized by shrinking testicles is denied.

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


